Third District Court of Appeal
                               State of Florida

                          Opinion filed July 7, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-0332
               Lower Tribunal Nos. 20-280AP, 20-3218CC
                          ________________


                    Golden Cape of Florida, Inc.,
                                  Appellant,

                                     vs.

                  Patricia Lynn Perez de Ospina,
                                  Appellee.



     An appeal from the County Court for Miami-Dade County, Michael G.
Barket, Judge.

     Alvarez | Gonzalez | Menezes, LLP and Ignacio M. Alvarez, and Carlos
F. Gonzalez, for appellant.

     Joseph A. Porrello, P.A. and Joseph A. Porrello, for appellee.


Before EMAS, LINDSEY, and MILLER, JJ.

     MILLER, J.
        Appellant, Golden Cape of Florida, Inc., challenges a final order

dismissing its complaint for eviction and ejectment against appellee, Patricia

Lynn Perez de Ospina. On appeal, Golden Cape contends the county court

lacked subject-matter jurisdiction to adjudicate the merits of the action. We

do not quarrel with the trial court’s observation that the instant suit appears

to be a thinly veiled effort to circumvent a series of dissolution decrees,

bypassing available avenues of juridical review.       Nonetheless, because

neither the Florida Constitution nor any statute confers upon the county court

jurisdiction over ejectment actions, we are constrained to reverse the

dismissal as to count two of the complaint. 1

                                BACKGROUND

        The genesis of this dispute lies in contentious dissolution proceedings

in the circuit court between Ms. Perez and her former husband, Diego

Ospina. After Mr. Ospina and his paramour purportedly changed the locks

on the doors of the marital home, identified as an unencumbered

condominium unit located in Grove Isle, and removed Ms. Perez’s

belongings, the dissolution judge issued a temporary injunction awarding

Ms. Perez exclusive use and possession and restraining Mr. Ospina from

disposing of the property.


1
    We affirm the dismissal of the remaining counts without further discussion.

                                        2
      Alleging she was the two-thirds owner of Golden Cape, Paulina Ospina

then sought to intervene in the case, asserting an equitable interest in the

marital home.    Intervention was granted, but a motion to dissolve the

injunction proved fruitless.   Thereafter, Golden Cape filed a multi-count

complaint in the county court, seeking to acquire possession of the marital

home. The complaint asserted alternative theories of eviction and ejectment

against Ms. Perez, and, in stark contrast to the findings reflected within the

injunction, alleged she occupied the property pursuant to an oral month-to-

month tenancy, the terms of which she breached by failing to timely tender

maintenance and association fees.

      The action was briefly stayed to allow for further litigation in the

dissolution case. The dissolution court eventually entered a final judgment,

finding Mr. Ospina held an ownership interest in the marital home and

awarding Ms. Perez exclusive use and possession “until [ninety] days after

the parties’ youngest child graduates from high school.” Mr. Ospina was

ordered to pay all homeowners association fees, maintenance, repairs, and

other costs associated with the residence as part and parcel of his alimony

obligation.

      After the stay was lifted, Ms. Perez sought dismissal of the eviction and

ejectment suit, contending the doctrines of res judicata and collateral



                                      3
estoppel precluded further prosecution. Despite having selected the forum,

Golden Cape contended the county court lacked subject matter jurisdiction

over the claim for ejectment and sought to transfer the action to the circuit

court.

         The trial court rendered a threshold determination as to jurisdiction and

subsequently dismissed the entire case with prejudice, ostensibly on the

grounds raised in the motion to dismiss. The instant appeal ensued.

                                    ANALYSIS

         Whether a court has subject matter jurisdiction involves a question of

law, thus, is reviewed de novo. Nissen v. Cortez Moreno, 10 So. 3d 1110,

1111 (Fla. 3d DCA 2009) (citation omitted).          “By statute, county courts

exercise jurisdiction to decide actions for eviction, but circuit courts have

exclusive original jurisdiction in ejectment actions.” Ward v. Est. of Ward, 1

So. 3d 238, 239 (Fla. 1st DCA 2008) (citing § 26.012(2)(f), Fla. Stat.

(providing for circuit courts' jurisdiction in cases involving ejectment); §

83.59(2), Fla. Stat. (providing for county courts' jurisdiction in cases involving

eviction)); see Pro-Art Dental Lab, Inc. v. V-Strategic Grp., LLC, 986 So. 2d

1244, 1250 (Fla. 2008) (“Florida's county courts lack subject-matter

jurisdiction to entertain ejectment actions.”).




                                         4
      Here, Golden Cape sought to obtain possession of the property under

alternative theories, one of which was ejectment. Although Perez properly

contends Golden Cape chose to file the case in county court and the

allegations set forth in the complaint are repugnant to the findings contained

within both the temporary injunction and dissolution judgment, it is axiomatic

that subject matter jurisdiction cannot be conferred by estoppel. See FCCI

Mut. Ins. Co. v. Cayce's Excavation, Inc., 675 So. 2d 1028, 1029 (Fla. 1st

DCA 1996) (citation omitted). Consequently, although keenly aware that

further litigation will necessarily result in the further expenditure of valuable

and limited judicial resources, we are compelled to reverse that portion of

the order dismissing the claim for ejectment and remand with instructions to

transfer the cause to the circuit court. See Toledo v. Escamilla, 962 So. 2d

1028, 1030 (Fla. 3d DCA 2007) (holding that “ejectment, not eviction, was

the proper remedy, and the matter should have been transferred to the circuit

court” when defendant in eviction action “asserted in her answer that she

was not a tenant and that she had an equitable interest in the property”).

      Affirmed in part, reversed in part, and remanded.




                                       5